             Case 1:20-cv-04914-AKH Document 1 Filed 06/26/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------X
BANCROFT OWNERS INC.,

                                   Petitioner,                           Case No.: 20-cv-4914

                 -against-
                                                                         PETITION TO
NEW YORK HOTEL AND MOTEL TRADES                                          STAY ARBITRATIONS
COUNCIL, AFL-CIO,

                                    Respondent.
---------------------------------------------------------------------X

        Petitioner, Bancroft Owners Inc. (“Petitioner”), by its attorneys, Milman Labuda Law

Group PLLC, complains of the Respondent, New York Hotel and Motel Trades Council, AFL-

CIO (“Respondent”), and alleges:

                                     PRELIMINARY STATEMENT

        1.       Petitioner brings this action, pursuant to Labor Management Relations Act of

1947, 29 U.S.C. § 185 (“LMRA”), to stay arbitrations commenced by Respondent on the

grounds that there is no valid agreement to arbitrate between Petitioner and Respondent.

                                              JURISDICTION

        2.       This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1331 based on a federal question.

                                                    VENUE

        3.       Venue is proper in this district because the offices of Petitioner and Respondent

are located in this district.

                                                   PARTIES

        4.       Petitioner is a company organized and existing under the laws of the state of New

York with its principal place of business located in New York, New York.



                                                        1
             Case 1:20-cv-04914-AKH Document 1 Filed 06/26/20 Page 2 of 5




        5.      Petitioner is an employer in an industry affecting commerce within the meaning

of the LMRA.

        6.      Respondent is a labor organization as defined by section 2(5) of the National

Labor Relations Act, 29 U.S.C. § 152(5), that represents workers in the New York metropolitan

area.

        7.      Respondent maintains its headquarters at 707 Eighth Avenue, New York, New

York 10036.

                                             FACTS

June 29, 2020 Arbitration

        8.      On June 23, 2020, Respondent issued a notice of hearing to Petitioner scheduling

an arbitration for June 29, 2020. See Affidavit of Joseph M. Labuda, Esq. dated June 25, 2020

(“Labuda Aff.”), Exhibit A.

        9.      Respondent seeks to arbitrate Petitioner’s alleged “repudiation” of an alleged

collective bargaining agreement and bind it to a union contract until 2027. Labuda Aff. ¶ 5.

Respondent had not raised the issue of the alleged “repudiation” with Petitioner prior to

Respondent’s issuance of the notice of hearing. Labuda Aff. ¶ 6.

July 1, 2020 Arbitration

        10.     On June 19, 2020, Respondent issued another notice of a hearing scheduling an

arbitration for July 1, 2020 regarding the discharge of an employee at Petitioner. Labuda Aff. ¶

7, Exhibit B.

        11.     After the issuance of the discharge arbitration notice, Petitioner had discussions

with Respondent’s counsel regarding the basis for the discharge and Respondent’s propriety to

arbitrate. Labuda Aff. ¶ 8.      During the course of those discussions, Petitioner questioned




                                                2
             Case 1:20-cv-04914-AKH Document 1 Filed 06/26/20 Page 3 of 5




whether Respondent had the right to arbitrate the discharge and requested that Respondent

provide Petitioner with a signed collective bargaining agreement (“CBA”) requiring Petitioner to

arbitrate disputes. Labuda Aff. ¶ 9.

       12.      Petitioner repeatedly asked Respondent’s counsel in writing and orally for a copy

of a CBA that purportedly obligates Petitioner to arbitrate the discharge. Labuda Aff. ¶ 10. To

date, Respondent has not produced any CBA executed by Petitioner. Labuda Aff. ¶ 11.

       13.      Instead of producing an executed CBA, Respondent told Petitioner that Petitioner

is obligated to arbitrate because it is a part of a multiemployer bargaining association between

Respondent and certain other hotels. Labuda Aff. ¶ 12.

       14.      Respondent produced two emails, one from 2013 and one from 2015, purportedly

from a person named Robert Saltzstein (“Saltzstein”) that, in Respondent’s view, establishes that

Petitioner is bound to a multi-employer bargaining association. Labuda Aff. ¶ 13, Exhibit C.

       15.      Petitioner does not have any documents to/from Saltzstein or Respondent

authorizing Saltzstein to bind Petitioner to either of the two union agreements listed above.

Labuda Aff. ¶ 14.

       16.      Upon seeing the emails, Petitioner emailed Saltzstein in order to confirm or deny

Respondent’s claim. Labuda Aff. ¶ 15, Exhibit D. Petitioner never received a response. Labuda

Aff. ¶ 15.

       17.      After not receiving any response from Saltzstein, Petitioner asked Respondent for

Saltzstein’s contact information. Respondent told Petitioner that they believed Saltzstein had

passed away. Labuda Aff. ¶ 16.

       18.      Saltzstein did not have the authority to bind Petitioner to an unsigned CBA.

Labuda Aff. ¶ 17.




                                                3
          Case 1:20-cv-04914-AKH Document 1 Filed 06/26/20 Page 4 of 5




       19.     In the Second Circuit, apparent authority is established by the representation of

such authority by the principal to the third party. Petitioner did not inform Respondent that

Saltzstein ever had the authority to bind Petitioner to the two (2) union contracts that Respondent

claims Petitioner is bound to. Labuda Aff. ¶ 18.

       20.     Respondent has not produced any evidence from Petitioner of apparent authority.

Consequently, as set forth in the accompanying memorandum of law, Petitioner is not obligated

to arbitrate either the “repudiation” issue or the discharge issue. Labuda Aff. ¶ 19.

       21.     It should be noted that Petitioner has always maintained the practice of paying

wages to its employees and the benefits contributions to Respondent’s fringe benefits funds on

behalf of the employees for health care and retirement purposes in order to provide a competitive

compensation package for its employees. However, Petitioner has not agreed to be bound by any

union CBA nor has it agreed to arbitrate disputes with Respondent. Labuda Aff. ¶ 20. As set

forth in the accompanying memorandum of law, the wage and benefits contributions payments

do not bind Petitioner to any CBA for the purposes of arbitrating disputes.

       22.     No previous application has been made for the relief sought herein.




                                                 4
          Case 1:20-cv-04914-AKH Document 1 Filed 06/26/20 Page 5 of 5




       WHEREFORE, for the reasons set forth above, Petitioner requests an Order

permanently staying and enjoining Petitioner from proceeding with the arbitrations scheduled for

June 29, 2020 and July 1, 2020, costs and fees incurred (including attorneys’ fees and costs to the

extent permitted by law), and such other and further relief as this Court deems just and proper.


Dated: Lake Success, New York
       June 25, 2020

                                             MILMAN LABUDA LAW GROUP PLLC

                                             /s/ Joseph M. Labuda, Esq.
                                             Joseph M. Labuda, Esq.
                                             3000 Marcus Avenue, Suite 3W8
                                             Lake Success, New York 11042
                                             (516) 328-8899 (office)
                                             (516) 328-0082 (facsimile)

                                             Attorneys for Petitioner




                                                5
